Action to recover damages to ice under a covenant in certain deeds whereby the defendant and its predecessors agreed to pay any damage suffered by plaintiff from the throwing of sparks, cinders, coal dust and ashes from the locomotives of passing trains. Judgment modified *542by deducting therefrom the amount of $731.60, admitted errors in calculations, with proper allowance for interest thereon; and as so modified unanimously affirmed, with costs to respondent. Findings modified in accordance with decision. No opinion. Present — Lazansky, P. J., Kapper, Hagarty, Scudder and Davis, JJ. Settle order on notice. [See 262 N. Y. 234.]